                   Case 1:18-cv-04830-AKH Document 45 Filed 01/24/19 Page 1 of 1


AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District ofNew York



                     Marshal Rosenberg                         )
                             Plaintiff                         )
                               Y.                              )      Case No.    18-cv-4830 (AKH)
               Metropolis Group, Inc., et al.                  )
                           Defendant                           )

                                                APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         A&N Design Studio. Inc. d/b/a Door3 Business Applications


Date:         01124/2019                                           ~~
                                                                   ~~
                                                                                     Kamanta Kettle KK2259
                                                                                    Printed name and bar number
                                                                                  250 Park Avenue, Suite 1103
                                                                                   New York, New York 10177


                                                                                              Address


                                                                                    kkettle@dunnington.com
                                                                                           E-mail address


                                                                                         (212) 682-8811
                                                                                         Telephone number


                                                                                         (212) 661-7769
                                                                                            FAX number
